Citation Nr: 1526188	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of sleep disorder disability.

2.  Entitlement to service connection for sleep apnea (claimed as sleep disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from July 1993 to July 2000 in the United States Army.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana, which denied the claim on appeal.  By way of brief background, a rating decision of the New Orleans, Louisiana RO dated February 2001 denied service connection for insomnia, claimed as sleep disorder.  The Veteran filed a request the re-open the claim in June 2004.  Rating decisions of the New Orleans, Louisiana RO dated October 2004 and April 2005 again denied service connection for sleep disorder.  The Veteran filed another request to re-open his claim in May 2009.  

The Veteran testified at an October 2014 videoconference hearing before the undersigned Veteran's Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Entitlement to service connection for a sleep disorder disability was denied in an unappealed rating decisions issued in February 2001 and October 2004.

2.  Entitlement to service connection for sleep apnea was denied in an unappealed rating decision issued in April 2005.
 
3.  Evidence received since the April 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for entitlement to service connection for a sleep disorder disability; such evidence is not cumulative or redundant of evidence already of record.

4.  The preponderance of the evidence is in favor of finding that the Veteran has a sleep apnea disability (claimed as sleep disorder) that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for entitlement to service connection for sleep disorder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for a sleep apnea disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


Claim Reopened

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a sleep disorder disability.  The Veteran did not appeal the February 2001, October 2004, or April 2005 rating decision's denial of service connection for a sleep disorders to include sleep apnea.  Therefore, these decisions are final.  In May 2009, the Veteran requested to re-open this claim.  The Veteran submitted treatment records from the VAMC in Shreveport, Louisiana dated May 2009 which contained a diagnosis of sleep apnea and positive nexus opinion from his treating physician; these records constitute new and material evidence to reopen the previously-denied claim.  See 38 C.F.R. § 3.156(a).  

Legal Criteria

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Analysis and Facts

The evidence of record supports that the Veteran has a present sleep apnea disability and is at least in equipoise as to if that disability was incurred in service.   

The Veteran's Service Treatment Records (STRs) reflect that the Veteran was treated for recurrent insomnia during service; the Veteran's discharge examination reflected recurrent insomnia diagnosis.  A VA examination was conducted in January 2001; the Veteran reported difficulty sleeping and was diagnosed with sleep disorder.  

Later, the Veteran submitted treatment records from the Shreveport, Louisiana VA Medical Center (VAMC) dated August 2004 which indicated the Veteran exhibited evidence of obstructive sleep apnea, and that insomnia may be secondary to sleep apnea.  He submitted additional Shreveport, Louisiana VAMC treatment records, dated May 2009, by Dr. M.G.H. his treating physician, which diagnosed obstructive sleep apnea and sleep onset insomnia.  Dr. M.G.H. opined, based on the Veteran's clinical descriptions, that the Veteran likely had obstructive sleep apnea while in service but it went undiagnosed.  The Board notes that the Veteran appeared for a VA examination in October 2009 in which the examiner found it less likely as not that the Veteran's sleep apnea existed during service but was undiagnosed.  The Board does not find this evidence sufficient to outweigh Dr M.G.H.'s opinion.  At the very least the medical opinions should be afforded similar weight.  

In light of the evidence as so stated, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a sleep apnea condition as caused by his service.  The May 2009 VA treatment records by Dr. M.G.H. diagnosed sleep apnea and opined a positive nexus, and the other evidence of record, notably the October 2009 VA examination, does not constitute sufficient evidence to outweigh this positive nexus opinion.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for a sleep apnea disability is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a sleep apnea disability is reopened.

Entitlement to service connection for a sleep apnea disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


